Citation Nr: 0936822	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  98-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969, March 1985 to March 1988, January 1991 to 
March 1991, and April 2003 to April 2007.  His awards and 
medals include the Combat Infantryman Badge and Purple Heart 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 1999, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case most recently was before the Board in April 
2006, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

The U. S. Court of Appeals for Veterans Claims has held that 
RO compliance with a remand is not discretionary, and if the 
RO fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In its April 2006 remand, the Board instructed that the 
Veteran be afforded a VA examination to determine the 
etiology of the arthritis of his hips and low back.  The 
Board specifically stated that the examination should conform 
to the instructions set forth in the Board's November 2003 
remand.  That remand had requested that a VA examiner to 
opine as to whether it was at least as likely as not that the 
arthritis of either of the Veteran's hips or low back was (a) 
etiologically related to his active service, to include any 
trauma associated with parachute jumps and (b) caused or 
chronically worsened by his service-connected right knee 
disabilities.

The Veteran was afforded a VA examination in April 2009.  
Since the examiner did not provide the requested opinions, an 
addendum opinion was obtained in June 2009.  However, the 
addendum addressed only the relationship between the 
arthritis of the Veteran's hips and low back and his active 
service.  He did not address the Veteran's service-connected 
right knee disabilities, and although he opined that the 
Veteran's arthritis was more likely related to "natural 
aging" and "wear and tear," he did not discuss whether the 
Veteran's knee disabilities contributed to such "wear and 
tear."

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should have the 
claims folders sent to the VA examiner 
who conducted the April 2009 
examination.  The examiner should be 
requested to provide another addendum 
indicating whether there is a 50 
percent or better probability that the 
arthritis of either of the Veteran's 
hips or his low back was caused or 
chronically worsened by his service-
connected right knee disabilities.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.  If the April 
2009 examiner is no longer available, 
the claims folders should be reviewed 
by another examiner with appropriate 
expertise who should provide the 
required opinions with supporting 
rationale.  Another examination of the 
Veteran should only be performed if 
deemed necessary by the person 
providing the opinions.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

